Case 1:18-cv-22177-KMW Document 15 Entered on FLSD Docket 03/21/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT O F FLO RIDA
                            Case No.18-CV-22177-W ILLIA MS

  SANRIO CO .,LTD.,efa/.,

          Plaintiffs,

  VS.

  SOM M ER'S ENT.LLC
  and JOYCE P.RUIZ,

          Defendants.
                             /

                                    FINAL JUDG M ENT

          THIS MATTER is before the Coud on the Ordergranting Plaintiff's m otion forfinal

  defaultjudgment. (DE 14). Pursuantto FederalRule of Ci
                                                       vilProcedure 58(a),itis
  O RDERED AND ADJUDGED thatFinalDefaultJudgm entis entered in favorofPlaintiffs

  and againstDefendants,Sommer's EntedainmentLLC and Joyce P.Ruiz,jointly and
  severally,forstatutory dam ages in the totalam ountofTw o Hundred Thousand Dollars

  ($200,000.00),uponwhich execution may issue.
          DONE AND ORDERED in Cham bers in M iam i,Florida,this         day ofMarch,

  2019.




                                                 KATHLE   M .W ILLIAM S
                                                 UNITED ST TES DISTRICT JUDG E
